Citation Nr: 1411637	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  11-21 185A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Eligibility Center in Atlanta, Georgia


THE ISSUE

Entitlement to treatment in the Department of Veterans Affairs (VA) healthcare system without a co-payment requirement for the period beginning October 20, 2009. 


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from May 1943 to March 1946.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2010 letter decision of the Department of Veterans Affairs (VA) Health Eligibility Center (HEC) in Atlanta, Georgia, that determined that the Veteran was not eligible for treatment in the VA health care system without paying a co-payment for the period beginning October 20, 2009.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's household income for 2008 exceeds the income threshold for entitlement to treatment in VA's healthcare system without a copayment requirement.


CONCLUSION OF LAW

The criteria for entitlement to treatment in VA's healthcare system without a copayment requirement for the period beginning October 20, 2009, have not been met.  38 U.S.C.A. §§ 1705, 1710, 1722 (West 2002); 38 C.F.R. §§ 3.271, 17.47 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

VA must assist a claimant at the time that he files a claim for benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012), 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  As part of the assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  However, the Board finds that there is no indication in the applicable statute that Congress intended the act to revise the unique, specific claim provisions of 38 U.S.C.A. Chapter 17.  38 C.F.R. §§ 17.123-17.132; Barger v. Principi, 16 Vet. App. 132 (2002). 

This issue will be decided as a matter of law.  Further development of this issue would serve no useful purpose.  No amount of notice or development can change the legal finding.  The legal outcome is clearly dictated by the existing law regardless of any further notice the appellant might receive.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (notice is not required where there is no reasonable possibility that additional development will aid the veteran).  Therefore, any error regarding VA's duty to notify and assist in this case is harmless. 

Analysis

VA is required to furnish hospital care and medical services to any veteran who is unable to defray the expenses of necessary care as determined under 38 U.S.C.A. § 1722(a) (West 2002).  38 U.S.C.A. §§ 1710(a)(2)(G) (West 2002).  A veteran shall be considered to be unable to defray the expenses of necessary care if his attributable income is not greater than a specified income threshold.  38 U.S.C.A. § 1722(e)(3) (West 2002).  For income year 2008, the VA National Means Test threshold (MTT) for a nonservice-connected veteran with no dependents was $29,402. 

Evidence in the claims file reflects that in October 2009, the Veteran signed a VAF 1010-EZ and acknowledged that he was below MTT criteria, which made him eligible for cost-free care.  

In April 2010, the Internal Revenue Service (IRS) and the Social Security Administration (SSA) verified that the Veteran's total gross household income for 2008 ($32,877) exceeded the MTT for a nonservice-connected veteran with no dependents. 

Subsequently, in April 2010 the Veteran was sent an Initial Income Verification Match (IVM) letter providing him the opportunity to verify or correct the reported income information.  In April 2010 correspondence, the Veteran disagreed with financial information provided by IRS/SSA and refused to make the applicable copays.  A June 2010 letter from VA notified him that he was now required to make copayments for medical care he received beginning October 20, 2009. 

In this case, the Veteran does not appear to dispute that he had gross household earnings in 2008 which were greater than the MTT of $29,402 for a nonservice-connected veteran with no dependents.  Rather, he concedes that he can afford to make the payment but will not do so because he was told he could have free medical visits and it is a matter of principle.  See IVM Case History, Comment Date: 3/17/2011.  

The Board is sympathetic to the Veteran's contention.  Nevertheless, as his household income for 2008 exceeded the MTT of $29,402 for a nonservice-connected veteran with no dependents, his household income for 2008 exceeded the income threshold for entitlement to treatment in VA's healthcare system without a copayment requirement. 

The Board concludes that the criteria for entitlement to treatment in VA's healthcare system without a copayment requirement for the period beginning October 20, 2009, have not been met.  As the law, and not the evidence of record, is dispositive in this case, the claim must be denied because of the lack of legal entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to treatment in VA's healthcare system without a copayment requirement for the period beginning in October 20, 2009, is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


